Citation Nr: 0905351	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  07-15 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to service connection for hearing loss of the 
left ear.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 1986 to September 1993.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a June 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas which denied the Veteran's service connection 
claims for hearing loss of the left ear and tinnitus.  

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge in San Antonio, 
Texas in August 2008.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  


REMAND

The Veteran, in essence, contends that his current left ear 
hearing loss and tinnitus were caused or aggravated by his 
active duty military service.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary development.  

Reasons for remand

National Guard records

The Veteran has indicated that he served in the National 
Guard until 2007, and that medical records from his National 
Guard service would show evidence of hearing loss and 
tinnitus.  See the August 2008 hearing transcript, pages 10 
and 14.  The Veteran's representative has suggested that the 
Veteran's National Guard treatment records should be obtained 
and associated with his VA claims folder.   Id., page 11.  
 
It is the duty of the VA to assist the Veteran in obtaining 
records from Federal agencies.  See 38 U.S.C.A. § 5103A (West 
2002).  Therefore, the Veteran's National Guard treatment 
records should be obtained.

VA medical examination

The Veteran's service treatment records indicate that at the age 
of six, he underwent a tympanoplasty to repair a tympanic 
membrane perforation in his left ear.  While in service, the 
Veteran sustained another perforation and elected a repeat 
tympanoplasty in May 1993.    
		
The Veteran was afforded a VA audiological examination in April 
2005, which identified "a mild to moderate conductive hearing 
loss in [the Veteran's] left ear," and tinnitus.       
In December 2006, the VA examiner opined that, based on the 
Veteran's entrance examination and he April 2005 hearing test 
results, the Veteran's hearing loss and tinnitus were not caused 
by noise exposure in the military.  See the December 2006 
Addendum to the April 2005 VA examiner's report.  The VA examiner 
did not, however, offer an opinion as to whether the Veteran's 
hearing loss was aggravated by noise exposure in service.  
Additionally, the VA examiner did not comment upon numerous in-
service audiological tests located in the Veteran's service 
treatment records, to include tests taken upon the Veteran's 
separation from service.  

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions must be addressed by an appropriately 
qualified physician.  See Charles v. Principi, 16 Vet. App. 
370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2008) [a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.	VBA should obtain the Veteran's 
National Guard
treatment records.  Any such records so 
obtained should be associated with the 
Veteran's VA claims folder.  

2.  VBA should arrange for a physical 
examination of the Veteran by an ear, 
nose, and throat (ENT) specialist.  The 
examiner should review the Veteran's 
entire claims file, and after the 
examination, render an opinion as to 
whether it is as least as likely as not 
that the Veteran's current hearing loss is 
related to his military service.  
The reviewer should specifically indicate 
whether it is as least as likely as not 
that the Veteran's reported left eardrum 
injury was aggravated during or due to 
service beyond its natural progression.  
The examiner should also determine whether 
it is as likely as not that the Veteran's 
currently diagnosed tinnitus is related to 
his military service.  A report should be 
prepared by the examiner and associated 
with the Veteran's VA claims folder.

3.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the Veteran's claims of entitlement to 
service connection for left ear hearing 
loss and tinnitus.  If the benefits sought 
on appeal remain denied, the Veteran 
should be provided a supplemental 
statement of the case and given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




